Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-15, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harding et al. (US 2018/0031242).
Regarding claim 1, Harding discloses a combustor assembly (Figure 7) for a gas turbine engine (Figure 1) defining a radial direction (in figure 7 the radial direction extends from the bottom to the top) and a circumferential direction (figure 7 shows the circumferential direction extending generally left to right), the combustor assembly comprising: 
a liner assembly (58 and 60) at least partially defining a combustion chamber (area between 58 and 60) and comprising at least one liner (60.  Note that for claim 8 the at least one liner is interpreted as 60 exclusive of 87 and for claim 9 the at least one liner is interpreted as 60 inclusive of 87) extending between a downstream end (right end of 60) and an upstream end (left 
a seal member (57) comprising a body (98), a flange (92), and a radial element (96), the body extending in the radial direction beyond the flange (Figure 8 shows the body 98 extends radially inward beyond the flange), the body defining a body surface (upstream surface of 98 which contacts the downstream surface of the radially outmost hook of 60) extending along the radial direction (figure 8 shows this) and positioned adjacent the interface surface of the at least one liner (figure 8), the flange extending forward from the body (figure 8), and the radial element coupled to the flange and extending into the radial opening defined by the at least one liner (figure 8).
Regarding claim 3, Harding discloses wherein the body surface of the body of the seal member is slidably engaged with the interface surface defined by the at least one liner of the liner assembly (Figure 8 shows that the body 98 can be slide forward to engage the liner interface surface before the bolt 96 is fastened).
Regarding claim 4, Harding discloses wherein the body of the seal member defines a downstream seal surface (downstream end of 98) configured for contacting a corresponding seal (90) of an adjacent component (52) within the gas turbine engine when installed.
Regarding claim 5, Harding discloses wherein the radial opening is a first radial opening (94A) of a plurality of radial openings (94A and 94B) defined by the at least one liner at the downstream end of the at least one liner, and wherein the plurality of radial openings are spaced along the circumferential direction (Figure 8 shows 94A and 94B spaced circumferentially).
Regarding claim 6, Harding discloses wherein the radial element of the seal member is a first radial element of a plurality of radial elements of the seal member (Figure 8 shows 2 bolts 96), and wherein each radial element of the plurality radial elements is coupled to the flange of the seal member and extends into a respective radial opening of the plurality of radial openings defined by the at least one liner (94A and 94B).
Regarding claim 8, Harding discloses wherein the at least one liner includes a wear coating (87) positioned within the radial opening (figure 8).
Regarding claim 9, Harding discloses wherein the radial element of the seal member defines a cross-sectional geometry that is substantially equal to a cross-sectional geometry of the radial opening of the at least one liner (In this interpretation the at least one liner is considered 60 inclusive of 87.  Figure 8 shows the cross-sectional geometry of the seal member 96 is cylindrical and substantially equally to the cross-sectional geometry within 87, i.e. the radial opening in the at least one liner for the portion of the seal member that is within the radial opening).
Regarding claim 10, Harding discloses wherein the seal member extends continuously along the circumferential direction to form a circumferential seal ring (Figure 7 shows 57 extends circumferentially to form a seal ring).
Regarding claim 11, Harding discloses wherein the interface surface of the at least one liner extends continuously along the circumferential direction to form a complete loop (Figure 7 shows the radially outer liner surface, i.e. the liner interface surface extends circumferentially.  This drawing is a cutaway of an annular combustion chamber, so the ring 57 is annular, i.e. forms a complete loop).
Regarding claim 12, Harding discloses wherein the at least one liner includes a plurality of liners spaced along the circumferential direction (Figure 7 shows 2 of the plurality of liners 60), and wherein the plurality of liners together define the interface surface (Figure 7).
Regarding claim 13, Harding discloses a gas turbine engine (Figure 1) defining a radial direction (extending outward from axis X) and a circumferential direction (about the exterior of the gas turbine), the gas turbine engine comprising:
 a compressor section (13), a combustor section (15), and a turbine section (16) arranged in serial flow order, the combustor section comprising a combustor assembly (figure 7), the combustor assembly comprising 
a liner assembly (58 and 60) at least partially defining a combustion chamber (area between 58 and 60) and comprising at least one liner (60) extending between a downstream end (right end of 60) and an upstream end (left end of 60), the downstream end of the at least one liner defining a radial opening (94A) and an interface surface extending along the circumferential direction and along the radial direction (outer and downstream surfaces of 60 which contact 57 at 92, 90 and 98 in figure 8); and 
a seal member (57) comprising a body (98), a flange (92), and a radial element (96), the body extending in the radial direction beyond the flange (Figure 8 shows the body 98 extends radially inward beyond the flange), the body defining a body surface (upstream surface of 98 which contacts the downstream surface of the radially outmost hook of 60) extending along the radial direction (figure 8 shows this) and positioned adjacent the interface surface of the at least one liner (figure 8), the flange extending forward from the body (figure 8), and the radial element coupled to the flange and extending into the radial opening defined by the at least one liner (figure 8).
Regarding claim 14, Harding discloses wherein the turbine section comprises a first stage of airfoil members (52), wherein the first stage of airfoil members comprises a base (Annotated figure 8) defining an upstream end (left side of 52), wherein the upstream end comprises a seal plate (90), and wherein the body of the seal member contacts the seal plate to form a seal with the seal plate (Figure 8).

    PNG
    media_image1.png
    677
    821
    media_image1.png
    Greyscale

Regarding claim 15, Harding discloses wherein the body of the seal member defines a downstream seal surface (Figure 8), and wherein the downstream seal surface contacts the seal plate to form the seal with the seal plate (Figure 8 shows the downstream seal surface, rightmost in figure 8, contacts the seal plate).
Regarding claim 21, Harding discloses wherein the radial opening is a first radial opening (94A) of a plurality of radial openings (94A and 94B) defined by the at least one liner at the downstream end of the at least one liner, and wherein the plurality of radial openings are spaced along the circumferential direction (Figure 8 shows 94A and 94B spaced circumferentially).
Regarding claim 22, Harding discloses wherein the radial element of the seal member is a first radial element of a plurality of radial elements of the seal member (Figure 8 shows 2 bolts 96), and wherein each radial element of the plurality radial elements is coupled to the flange of the seal member and extends into a respective radial opening of the plurality of radial openings defined by the at least one liner (94A and 94B).
Regarding claim 24, Harding discloses wherein the at least one liner includes a wear coating (87) positioned within the radial opening (figure 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Bulman et al. (US 2007/0240423).
Regarding claims 2 and 16, Harding discloses the inventions as claimed and described above.  Harding is silent on wherein the at least one liner of the liner assembly is formed of a ceramic matrix composite material, and wherein the seal member is formed of a metal material.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding’s invention to include wherein the at least one liner of the liner assembly is formed of a ceramic matrix composite material, and wherein the seal member is formed of a metal material in order to provide the higher temperature capability of ceramic matrix composite materials in a cost effective manner as suggested and taught by Bulman in paragraphs 2-3.
Regarding claims 7 and 23, Harding discloses the invention as claimed and described above.  Harding further discloses wherein the radial opening defines a length along the radial direction (Figure 8 shows this length in the direction from the bottom to top of the radial opening).
Harding is silent on a constant cross-sectional geometry along the length.
Bulman teaches wherein the radial opening (Figure 1, the opening through which 36 extends) defines a length along the radial direction (in figure 1, this is the length from top to bottom) and a constant cross-sectional geometry along the length (Figures 1 shows the radial opening has a constant cross-sectional shape).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harding’s invention to include a constant cross-sectional geometry along the length in order to avoid spot-facing the liner as suggested and taught by Bulman in paragraph 27.
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 that Harding does not teach the body extending in the radial direction beyond the flange. Harding shows in figure 8 that the body 98 extends radially inward beyond the flange 92.  It appears Applicant is reading a particular radial direction into the claims; however, the claims as written do not specify the radial direction, i.e. radially outward with respect to an engine central axis.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741